                     Case 20-31973 Document 390 Filed in TXSB on 05/21/20 Page 1 of 5




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                  §
            In re:                                                §       Chapter 11
                                                                  §
            CARBO CERAMICS INC., et al.1                          §       Case No. 20-31973 (MI)
                                                                  §
                                Debtors.                          §       (Jointly Administered)
                                                                  §
                                                                          RE: Docket No. 118, 285


        DECLARATION OF K. SCOTT VAN METER IN SUPPORT OF THE OBJECTION OF
         THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO THE DEBTORS’
        APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND
           EMPLOYMENT OF PERELLA WEINBERG PARTNERS LP AS INVESTMENT
              BANKER TO THE DEBTORS EFFECTIVE TO THE PETITION DATE

                     I, K. Scott Van Meter, hereby declare, pursuant to 28 U.S.C. § 1764, as follows:

                     1.     I am a Senior Managing Director with GlassRatner Advisory & Capital Group, LLC

        (“GlassRatner”), which maintains offices at 4400 Post Oak Parkway, Suite 1400, Houston, Texas

        77027.

                     2.     The Official Committee of Unsecured Creditors (the “Committee”) of CARBO

        Ceramics Inc. and its related debtors and debtors in possession in the above-captioned chapter 11

        cases (collectively, the “Debtors”) retained GlassRatner as financial advisor.2

                     3.     This declaration is submitted in support of the Objection to the Debtors’

       Application for Entry of an Order Authorizing the Retention and Employment of Perella Weinberg

       Partners LP as Investment Banker to the Debtors Effective to the Petition Date [Docket No. 285]


        1
          The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
        are: CARBO Ceramics Inc. (“CARBO”) (0013); StrataGen, Inc. (“StrataGen”) (5205); and Asset Guard Products Inc.
        (“AssetGuard”) (6422). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is:
        575 N. Dairy Ashford Road, Suite 300, Houston, Texas 77079.
        2
          On May 11, 2020, the Committee filed the Application for Order Authorizing Employment of GlassRatner Advisory
        & Capital Group, LLC as Financial Advisor to the Official Committee of Unsecured Creditors of CARBO Ceramics
        Inc., et al. [Docket No. 308].


4841-7132-2813.3
                   Case 20-31973 Document 390 Filed in TXSB on 05/21/20 Page 2 of 5




       (the “Objection”) 3 and against the Debtors’ Application for Entry of an Order Authorizing the

       Retention and Employment of Perella Weinberg Partners LP as Investment Banker to the Debtors

       Effective to the Petition Date [Docket No. 118] (the “PWP Application”).

                                      Preliminary Financial Valuation Analysis

                   4.    As the proposed financial advisory team to the Committee, my colleagues and I

       have reviewed the books and records of the Debtors and the Debtors’ proposed retention of Perella

       Weinberg Partners LP (“PWP”) as the Debtors’ investment banker, including the proposed

       economic terms of PWP’s engagement. In support of the Objection, I respectfully state the

       following:

                   5.    I believe that if the Debtors had filed voluntary petitions under Chapter 7 of the

       Bankruptcy Code, rather than under Chapter 11 of the Bankruptcy Code,, Wilks Brothers, LLC

       (“Wilks”) and Equify Financial, LLC (“Equify” and together with Wilks, the “Prepetition

       Secured Lenders”) would have received the value of their collateral and the Debtors’ unsecured

       creditors would have received their pro rata share of the value of unencumbered assets.

                   6.    The Debtors state that the aggregate amount of the Prepetition Loan Obligations (as

       defined in the DIP Order) is $65,000,000. See DIP Order,4 ¶ D.iii. The Debtors’ Plan5 states that

       the Prepetition Lender Deficiency Claim (as defined in the Plan) is limited to $45,000,000. See

       Plan, Art. I.A.97. If the Debtors filed for bankruptcy under Chapter 7 of the Bankruptcy Code, the

       Prepetition Lender Deficiency Claim would have been on par with the Debtors’ unsecured creditors.

       Thus, I believe the Prepetition Secured Lenders, on behalf of their Prepetition Lender Deficiency




        3
          Capitalized terms used but not defined herein have the meanings ascribed to them in the Objection.
        4
          The “DIP Order” means the Final Order (I) Authorizing Debtors to (A) Obtain Postpetition Financing, (B) Grant
        Senior Liens and Superpriority Administrative Expense Status, and (C) Utilize Cash Collateral, (II) Granting
        Adequate Protection to Prepetition Secured Lenders, and (III) Granting Related Relief [Docket No. 218].
        5
          The “Plan” means the Debtors’ First Amended Joint Chapter 11 Plan of Reorganization [Docket No. 254].

                                                              2
4841-7132-2813.3
                   Case 20-31973 Document 390 Filed in TXSB on 05/21/20 Page 3 of 5




       Claim, and the Debtors’ unsecured creditors would share the value of the Debtors’ unencumbered

       assets pro rata.

                   7.     As of the petition date, I believe the value of the Debtors’ unencumbered assets was

       within the range of $14.5 million to $61.5 million,6 excluding the value of the Debtors’ net operating

       losses (the “NOLs”). GlassRatner calculated these values as follows:

                          a)       AssetGuard’s assets have a minimum value of $4.6 million,7 but received a
                                   third party indication of interest (“IOI”) of at least $11.25 million8 for
                                   AssetGuard’s assets.

                          b)       StrataGen’s assets have a minimum value of $4.1 million,9 but received a
                                   third party IOI of $6.0 million for StrataGen’s assets.10

                          c)       The Debtors’ Property, Plant & Equipment has a minimum value of $2.5
                                   million.11 However, an independent impairment analysis valued the
                                   Property, Plant & Equipment at $39.2 million as of December 31, 2019.12

                          d)       I understand that the Debtors will receive a tax refund of approximately $3.4
                                   million during the pendency of these cases.13

                          e)       The Debtors maintain NOLs and other tax attributes in the aggregate
                                   amount of approximately $107.6 million.14

                          f)       The Debtors value their intellectual property assets at $1.7 million.15




        6
          This analysis is for illustrative purposes based on the Debtors’ filings and information provided by the Debtors to
        the Committee. The Committee’s analysis of the value of the Debtors’ assets is ongoing and may differ from the
        amounts set forth herein. The Committee’s inclusion of any dollar amounts or potential value of assets or liabilities
        in this Declaration is not an admission regarding the validity, scope, or amount of such assets or liabilities and the
        Committee reserves all rights with regards thereto.
        7
          CARBO - DRAFT - Liquidation Analysis - 04.24.20 – vU.xlsb.
        8
          See Declaration of Jakub Mleczko in Support of the Debtors’ Omnibus Response Opposing Motions to Appoint an
        Equity Committee [Docket No. 351-5] (the “Mleczko Declaration”), ¶ 16, Ex. A.
        9
          CARBO - DRAFT - Liquidation Analysis - 04.24.20 – vU.xlsb.
        10
           See Mleczko Declaration, ¶ 16, Ex. A.
        11
           See CARBO - DRAFT - Liquidation Analysis - 04.24.20 – vU.xlsb.
        12
           Grant Thornton Impairment Analysis dated December 31, 2019.
        13
           See Project Camel - DRAFT - 13Wk CF vU - 04-19-2020.xlsx.
        14
           See Schedule A/B: Assets – Real and Person Property of CARBO Ceramics, Inc., Part 11, No. 72 [Docket No. 197].
        15
           See Form 10-K of CARBO Ceramics Inc. for the fiscal year ended December 31, 2019 (the “2019 10-K”), p. 92.

                                                                  3
4841-7132-2813.3
                   Case 20-31973 Document 390 Filed in TXSB on 05/21/20 Page 4 of 5




                   8.    I understand that the aggregate amount of Asset Guard and StrataGen prepetition

       unsecured claims total approximately $1.3 million.16 Based on GlassRatner’s preliminary valuation

       of the Debtors’ unencumbered assets and after deducting the total approximate amount of Asset

       Guard and StrataGen claims from the value of the unencumbered assets, I believe that there is a

       range of approximately $13.2 million to $60.2 million in unencumbered assets available to

       CARBO’s unsecured creditors.

                   9.    I understand that the aggregate amount of CARBO’s unsecured claims (including

       claims related to the Debtors’ rejection of executory contracts and unexpired leases) total

       approximately $86.9 million.17 If the Prepetition Lender Deficiency Claim of $45,000,000 is

       included, then the aggregate amount of CARBO’s unsecured claims equals approximately $131.9

       million. Therefore, the CARBO unsecured creditors, not including the Prepetition Lender

       Deficiency Claim, would represent approximately 66% of the class of CARBO’s unsecured

       creditors. Thus, based on the calculations performed by GlassRatner, CARBO’s non-Prepetition

       Lender Deficiency Claim unsecured creditors would have received between approximately $8.7

       million and $39.7 million in distributions under a Chapter 7 bankruptcy, less costs of liquidation

       and administration.

                   10.   The Plan only provides $500,000 for the CARBO unsecured creditors.18

                   11.   GlassRatner has also created the following chart showing the Debtors’ prepetition

       use of cash from January 2019 to March 2020. I understand that this chart is based on information

       provided by the Debtors, including cash flow and financial models, the Debtors’ breakdown of the




        16
           See Schedule E/F: Creditors Who Have Unsecured Claims of StrataGen Inc. [Docket No. 199] and Schedule E/F:
        Creditors Who Have Unsecured Claims of Asset Guard Products Inc. [Docket No. 198].
        17
           See Schedule E/F: Creditors Who Have Unsecured Claims of CARBO Ceramics, Inc. [Docket No. 197]; see also
        Project Camel – DRAFT – Rejections Analysis_v4.xlsx.
        18
           See Plan, page 7, ¶ 62, definition of “GUC Cash Pool.”

                                                             4
4841-7132-2813.3
                   Case 20-31973 Document 390 Filed in TXSB on 05/21/20 Page 5 of 5




       prepetition Key Employment Retention Program (“KERP”), insider note repayments, and director

       fees.19




                   12.    I declare under penalty of perjury that the foregoing is true and correct.

        Dated: May 21, 2020


                                                     /s/ K. Scott Van Meter
                                                     K. Scott Van Meter




        19
          The specific sources for this pie chart are: (1) Professional fees reported by the Debtors 13 Week Cash Flow Models,
        including the model dated April 24, 2020; (2) the 2019 10-K; (3) Debtors’ Project Camel Financial Model dated April
        2020; (3) Debtors’ insider note repayment, KERP, and director fees information from March 2019 and April 2019
        balance sheets and forecast models; (4) Debtors’ KERP Analysis; and (5) the Debtors’ Statement of Financial Affairs
        (see Docket Nos. 200, 201, and 202).

                                                                  5
4841-7132-2813.3
